RS 130.205(1)(b)'s provision allowing the parties to consent to
                'urisdiction did not apply. And because Pennsylvania is the child's home
                state, the Pennsylvania child support order controlled. NRS 130.207(2)
                (providing that if two states have continuing, exclusive jurisdiction
                because at least one of the parties resides in each of the states, the order
                from the state in which the child resides controls). Thus, the district court
                did not err in relinquishing jurisdiction over child support to the
                Pennsylvania court. Lastly, the district court did not abuse its discretion
                by failing to include findings of facts and conclusions of law in its order
                because the order was supported by substantial evidence in the record.
                See Williams v. Williams,    120 Nev. 559, 566, 97 P.3d 1124, 1129 (2004)

                ("Rulings supported by substantial evidence will not be disturbed on
                appeal." (internal quotations marks omitted)). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.


                                                                                          J.
                                                            Parraguirre


                                                                                         , J.
                                                               we'
                                                            Dougla s ?"


                                                                                                J.




                cc: Hon. Vincent Ochoa, District Judge
                     Warm Springs Law Group
                     Christopher P. Burke
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947k